DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment filed on 07/26/2011 has been entered. Claims 1 and 11 have been amended. No Claims have been canceled. No claims have been added. Claims 1-11 are still pending in this application, with claims 1 and 11 being independent.

Response to Arguments
2.	Applicant’s amendment filed on 11/11/11 overcome the all rejections and objections set forth in the previous Office Action dated 22/22/2222
Applicant’s arguments, filed on 11/11/11 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-13 are allowed over the prior art of record.  Claims 1-4, 9-13 and 5-8 are renumbered as 1-13 respectively.
.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-limitation a
-limitation b
The closest prior art, Aoki (US 20060221411 A1) reveals a similar system for extracting, determining, and judging if a read image is formed by one or multiple originals, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 6 and 7 are the method and computer readable medium claims, respectively, corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.
The claims 2-5 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677                                                                                                                                                                                                        
	Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “communication interface” and controller” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “communication interface” and controller” can be any component; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20100060919) in view of Tsujita ( US 20100003046).

Regarding claim 9, Tanaka teaches a terminal device (fig. 1), comprising 
a communication interface (fig. 1); and 
a controller (embodied in PC), wherein, in accordance with a particular program, the controller is configured to perform:
a first obtaining process of obtaining printable area information indicating a normal printable area, by a printer connected with the communication interface, on a printing medium loaded to the printer (fig. 11a: so print area and p0089); 
a command outputting process of outputting a command instructing printing of a first image on the printing medium loaded to the printer (p0011: a display device that displays a print image to be printed by the printing device on the print-receiving tape) ; and 
a condition determining process of determining whether a shortening condition is satisfied, transmission of a command to perform a short-time printing process to the printer connected with the communication interface being permitted when the 
the short-time printing process being a printing process in which a time period necessary for completing the printing process is shorter than a normal printing process, wherein, when it is determined that the shortening condition is not satisfied, the controller outputs, 
in the command outputting process,
a first command, the first command causing the printer to print the first image within a normal printable area, on the printing medium, indicated by the printable area information obtained in the first obtaining process (fig. 11a), and 
wherein, when it is determined that the shortening condition is satisfied, the controller outputs, in the command outputting process (fig. 11a), 
a second command, the second command the second command including the instruction to perform the short-time printing process to be transmitted from the terminal device to the printer and causing the printer to print the first image within a reduced area on the printing medium (fig. 11b), the reduced area being smaller than the normal printable area indicated by the printable area information obtained in the first obtaining process (So in fig. 11b is smaller than So in fig. 11a).
Tanaka does not explicitly disclose the printing time is shorter when the printable area is smaller.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka, and to include the printing time is shorter when the printable area is smaller, in order to control print performance suggested by Tsujita (p0006).

Regarding claim 10, the limitation of claim 10 is substantially similar with claim 9, Tanaka in addition teaches system include terminal and a printer (fig. 1). Therefore it is rejected for the same reason as claim 9.

Regarding claim 11, the limitation of claim 11 is substantially similar with claim 9, Tanaka in addition teaches system include terminal and a printer (fig. 1). Therefore it is rejected for the same reason as claim 9.

Claim 1 has been analyzed and rejected with regard to claim 9 and in accordance with Tanaka’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Regarding claim 2, Tanaka teaches the non-transitory computer-readable recording medium according to claim 1, wherein, when a user operation corresponding to shortening of the time period necessary to complete the printing process performed 
 the controller outputs the first command in the command outputting process, (fig. 11a) and 
wherein, when the user operation corresponding to shortening of the time period necessary to complete the printing process performed by the printer is received through the user interface of the terminal device (s35 and s100 in fig. 7): the controller determines, in the condition determining process, that the shortening condition is satisfied; and the controller outputs the second command in the command outputting process (fig. 11b).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 3, Tanaka teaches the non-transitory computer-readable recording medium according to claim 1, wherein the instructions further cause, when executed by the controller, the terminal device to perform a second obtaining process of obtaining printing medium information indicating a characteristic of the printing medium on which the first image is to be printed (s5 in fig. 7 and p0061: The cartridge information includes information such as the tape width and fig. 11a-b: sample), wherein, when the printing medium information obtained in the second obtaining process indicates a first characteristic: the controller determines, in the condition determining process, that the shortening condition is satisfied; and the controller outputs, in the command outputting process, the second command, and wherein, when 
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 4, the limitation is substantially similar to limitation of claim 1, except printing mode, however Tanaka teaches printing mode (p0067: automatic setting mode).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 5, the limitation is substantially similar to limitation of claim 1, except the terminal device to perform a fourth obtaining process of obtaining printer information indicating a characteristic of a printer to print the first image, however Tanaka teaches the terminal device to perform a fourth obtaining process of obtaining printer information indicating a characteristic of a printer to print the first image, however (s5 in fig. 7 and p0061: The cartridge information includes information such as the tape width and s5 in fig. 7 and p0061: The cartridge information includes information such as the tape width).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 6, The non-transitory computer-readable medium according to claim 1, wherein, in the command outputting process: when the shortening condition is not satisfied, the controller outputs a command requesting for a first image having a size which can be settled within the normal printable area to an external program which is different from the particular program as the first command (p0006: object area (object) with respect to other objects can be manually set when the object area is subjected to a scaling operation that enlarges or reduces the object size during the editing of the print contents. With this arrangement..); and when the shortening condition is satisfied, the controller outputs a command requesting for the first image having a size which can be settled within an area smaller than the normal printable area to the external program as the second command, wherein the instructions further cause, when executed, the terminal device to perform: in response to output of a command in the outputting process, a first generating process of obtaining image data of the first image from the external program and generating printing image data based on the obtained image data; and a first transmitting process of transmitting a print instruction of the image indicated by printing image data generated in the first generating process to the printer through the communication interface (p0006 and fig. 11a-b).
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 7, Tanaka teaches the non-transitory computer-readable medium according to claim 1, wherein the instructions further cause, when executed, the terminal device to perform: a requesting process of requesting an external program, which is a program different from the particular program, for a first image having a size 
The rational applied to the rejection of claim 9 has been incorporated herein.

Regarding claim 8, The non-transitory computer-readable recording medium according to claim 1, wherein the instructions further cause, when executed, the terminal device to perform a fourth obtaining process of obtaining printer information indicating a characteristic of a printer which is to print the first image, wherein, when the printer information obtained in the fourth obtaining process indicates a first characteristic (s5 in fig. 7 and p0061: The cartridge information includes information such as the tape width), the instructions further cause, when executed, the terminal device to perform: a requesting process of requesting an external program which is different from the 
The rational applied to the rejection of claim 9 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677